SENTENCIA.
En la Ciudad de San Juan Bautista de Puerto Rico, á veinte y tres de Octubre de mil novecientos, en el intestado de Don Ludwig Duplace é incidente sobre pago de costas, procedente del Tribunal de este Distrito y pendiente ante Nos en virtud de recurso de casación, por infracción de ley, interpuesto por el Administrador-Depositario Don Carlos B. Meltz, comerciante, vecino de esta Ciudad, representado por el Letrado Don Juan Hernández López, con Doña Eusebia Caso, en representación de sus menores hijas Doña Providencia y Doña Luisa Duplace y Caso, representada y dirigida por el Letrado Don Wenceslao Bosch. Resultando: Que el Tribunal de este Distrito por auto de veinte y uno de Abril último ordenó se requiriese por segunda vez á Don Carlos B. Meltz, ex-Depositario-Administrador del intestado de Don Ludwig Duplace, para que en el término de tercero día hiciera efectivos los doscientos cincuenta y ocho pesos cinco centayos, que como costas se tasaron y aprobaron sin impugnación contraria. Resultando: Que de dicho auto se *415pidió reposición, cuyo recurso se sustanció en debida forma, y por auto de doce de Mayo último se negó la reposición. Resultando: Que la representación de Don Carlos B. Meltz interpuso recurso de casación, como comprendido en el párrafo 1? del artículo 1,168, así dice, de la Ley de Enjuiciamiento Civil y lo fundamenta en el número 1? del artículo 1,690 de dicha Ley. Visto, siendo Ponente el Juez Asociado Don José María Figueras Chiqués. Considerando: Que en el escrito interponiendo el recurso no se cita ley ó doctrina legal que se crea infringida, y menos el concepto en que lo haya sido, como lo exige el artículo 1,718 de la Ley de Enjuiciamiento Civil, y en su consecuencia, es inadmisible, con arreglo al' caso á? del artículo 1,727 del citado texto legal, toda vez que no hay problema jurídico planteado sobre el cual pueda recaer resolución adecuada. Fallamos: Que debemos declarar y declaramos que nó ha lugar á resolver el recurso de casación por infracción de ley, interpuesto por la representación de Don Carlos B. Meltz, al que se condena en costas, en el carácter con que interpuso el recurso; líbrese al Tribunal del Distrito la oportuna certificación, con devolución de los autos que ha remitido. Así por esta nuestra sentencia que se publicará en la “Gaceta”, lo° pronunciamos, mandamos y firmamos.
Publicación. — Leída y publicada fué la anterior sentencia por el Sr. Juez Asociado Don José M? Figueras Chiqués, celebrando audiencia pública dicho Tribunal en el día de hoy, de que como Secretario certifico en Puerto Rico á veinte y tres de Octubre de mil novecientos. — E. de J. López Gaztambide, Secretario.
José S. Quiñones. — José C. Hernández. — José M? Figueras. — Rafael Nieto Abeillé. — El Juez Asociado Don Luis Sulzbacher votó en Sala y no pudo firmar, José S. Quiñones.